Citation Nr: 1605000	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Albuquerque, New Mexico, currently has jurisdiction of the claim.  

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.  In a March 2015 decision, the Board denied the claim for entitlement to service connection for PTSD and dismissed a claim for service connection for a right shoulder condition.  

The Veteran appealed that portion of the Board's March 2015 decision that denied service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Joint Motion for Partial Remand (Joint Motion), which will be discussed below, the parties requested that the Court partially vacate and remand the Board's decision to the extent that it denied entitlement to service connection for PTSD.  In a November 2015 Order, the Court granted the Joint Motion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Joint Motion indicates that not all of the Veteran's records from the Albuquerque Vet Center were obtained and that remand was warranted for VA to attempt to obtain any outstanding PTSD treatment records from this facility that postdate August or September 2009.  Review of the electronic record indicates that additional records from the Albuquerque Vet Center dated between February 2010 and April 2015 were associated with the record after the Joint Motion was issued, but it is unclear whether these comprise the Veteran's entire record.  In addition, the records obtained are not very detailed.  Given the findings in the Joint Motion, efforts should be made to obtain the Veteran's complete record of treatment from the Albuquerque Vet Center dated from September 2009 to the present.  

The Joint Motion also determined that the Board must address whether the Veteran had PTSD at any point during the pendency of the claim, specifically considering the diagnoses of PTSD documented in 2009 and 2010 treatment records.  The records cited by the Joint Motion include a 2009 assessment of PTSD made by the Vet Center and provisional diagnoses of PTSD found in VA treatment records dated in 2009 and 2010.  

Given the foregoing, the Board has determined that another VA examination is warranted in this case, with specific instruction to the examiner to indicate whether the Veteran met the DSM criteria for a diagnosis of PTSD, as required by VA regulations, at any time during the pendency of the claim if PTSD is not diagnosed.  Contemporaneous VA treatment records should also be obtained.  

In correspondence received in April 2015, the Veteran indicated that he was in the process of getting benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Albuquerque VAMC, dated since November 2015.  

2.  Request the Veteran's complete record of treatment from the Albuquerque Vet Center dated from September 2009 to the present.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The entire electronic record should be reviewed.  All necessary tests should be conducted and all clinical findings reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran meets the DSM criteria for a diagnosis of PTSD.  

If a diagnosis of PTSD is made, the examiner should provide an opinion as to whether it is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed PTSD had its onset during active service or is related to any in-service disease, event, or injury, to include the stressors previously reported by the Veteran, which are:
* being on post outside a village near Da Nang when a helicopter came so close that he thought it would hit him, causing him to fall down the stairs;
* seeing numerous body bags being loaded into cargo planes as soon as he landed in Vietnam; 
* hearing gun fire and explosions and helicopters flying low on the way to his assigned unit after arrival; and 
* seeing fellow Marines without limbs while in Guam after knee surgery. 

If a diagnosis of PTSD is not made, the examiner should provide an opinion as to whether the Veteran met the DSM criteria for a diagnosis of PTSD prior to 2012.  The examiner must specifically address the 2009 assessment of PTSD made by the Albuquerque Vet Center and the provisional diagnoses of PTSD found in VA treatment records dated in 2009 and 2010.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




